MEMORANDUM **
Felipe Mendoza-Ortiz appeals his guilty-plea conviction and 180-month sentence for conspiracy to distribute methamphetamine, possession of a firearm in furtherance of a drug trafficking crime, aiding and abetting and illegal entry, all in violation of 21 U.S.C. §§ 846, 841(a)(1) and (B)(1)(A), 18 U.S.C. §§ 924(c)(1)(A) and 2, and 8 U.S.C. § 1325(a)(1).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 *914(1967), counsel for Mendoza-Ortiz has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record.
Mendoza-Ortiz has filed a pro se supplemental brief, contending he received ineffective assistance of counsel. We decline to address this issue. See United States v. Ross, 206 F.3d 896, 900 (9th Cir.2000) (stating that ineffective assistance of counsel claims are generally inappropriate on direct appeal).
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief.
Accordingly, we GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.